DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                             LEROY JOHNSON,
                                Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D17-3792

                             [February 15, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Edward H. Merrigan,
Jr., Judge; L.T. Case No. 09-7528 CF10A.

   Leroy Johnson, Perry, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, FORST and KUNTZ, JJ., concur.


                             *           *          *

   Not final until disposition of timely filed motion for rehearing.